Citation Nr: 0303683	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
with circulatory problems of the arms, hands, legs and feet, 
to include as a residual of exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971, with service in the Republic of Vietnam from 
February to December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the RO in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran currently has peripheral neuropathy, which 
has neither been characterized as acute or subacute; and this 
condition was initially diagnosed many years after service.

3.  Medical evidence is in relative equipoise as to whether 
the veteran's peripheral neuropathy was caused by exposure to 
Agent Orange in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
peripheral neuropathy was incurred as the result of exposure 
to Agent Orange in service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection; the June 1999 statement of the case, the 
June 2000 supplemental statement of the case; the February 
2001 Board Remand and the October 2002 supplemental statement 
of the case.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran has been 
awarded Social Security Administration (SSA) benefits on the 
basis of depression.  Therefore, the disability determination 
and the records relied upon in making that determination need 
not be requested in this case because that evidence is 
irrelevant to the pending claim.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained, especially in light of the decision 
below.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  He was given 
the opportunity to appear and testify before a RO hearing 
officer and/or Member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.  The 
veteran has not identified additional relevant evidence that 
has not already been sought and associated with the claims 
file.  The Board does not know of any additional relevant 
evidence, which is available.

Additionally, the veteran was afforded VA examinations in 
July 1999 and January 2000.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  With regard to the 
adequacy of the most recent examination in January 2000, the 
Board notes that the report reflects that the VA examiner 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted examination, and 
offered appropriate assessment and diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has also been a notice letter sent in April 2001 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002). 

In the case of veterans exposed to certain herbicide agents, 
some chronic disabilities, including acute and subacute 
peripheral neuropathy,) are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (e) (2002).  Acute and subacute 
peripheral neuropathy are defined by regulation as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Exposure to an herbicide is presumed for all veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 
1116. This reflects a change in the prior law, and became 
effective December 27, 2001.

The veteran's service medical records show no diagnosis of or 
treatment for peripheral neuropathy during military service.  
The veteran's DD Form 214 reflects that he had at least 10 
months of foreign and/or sea service, and that he was awarded 
the Vietnam Service Medal and Vietnam Campaign Medal.

VA outpatient treatment records dated in 1997 show that 
during Agent Orange evaluation the veteran complained of 
numbness in both upper extremities and also complained of 
pain and "charley horses" in the right leg with walking 
since Vietnam.  The clinical assessment was questionable 
peripheral neuropathy.  It was noted that the veteran did not 
have diabetes or history of alcohol abuse.  Electromyography 
and nerve conduction studies confirmed peripheral neuropathy, 
motor greater than sensory, demyelinating more than axonal.  

Additional VA outpatient treatment records covering a period 
from 1998 to 1999 show continued evaluation and treatment for 
peripheral neuropathy.  Of some significance is an October 
1998 entry, which shows a clinical impression of peripheral 
neuropathy of unknown etiology.  In November 1998, the 
clinical assessment was peripheral neuropathy possibly 
secondary to Agent Orange exposure and in May 1999, the 
clinical assessment was peripheral neuropathy likely 
secondary to Agent Orange.  

During VA examination in July 1999 VA the physician concluded 
that veteran's documented peripheral neuropathy did not meet 
the criteria for peripheral neuropathy due to Agent Orange 
exposure according to the criteria provided.  The examiner 
further concluded that given the fact that approximately 50 
percent of peripheral neuropathies were idiopathic - the 
veteran's neuropathy had to be considered not related to his 
Agent Orange exposure.  There was no report of objective 
clinical findings.

During a subsequent VA examination in January 2000, the 
veteran gave a history of development of loss of sensation in 
his legs and hands since 1970.  He described tingling, 
numbness as well as pins and needles sensation.  It was noted 
that he had undergone significant evaluation over the years 
for etiology and that there was no evidence that thyroid 
dysfunction, vitamin deficiency or inflammatory condition was 
the cause of the symptoms based on the available evidence.  
The examiner also noted the veteran's significant history of 
Agent Orange exposure.  There was no other apparent evidence 
of toxic exposure related to occupation or family history of 
neuropathy.  

The examiner concluded that the veteran had documented 
evidence of peripheral neuropathy based on EMG and physical 
examination.  The examiner noted the veteran had extensive 
workup for reversible causes of peripheral neuropathy with no 
discernibile etiology found.  This type of peripheral 
neuropathy constituted only about 15 percent of peripheral 
neuropathies and the remainder were idiopathic and could be 
related to toxic exposure or could be hereditary.

The examiner explained that at this time, there was no test 
currently known that would correctly attribute the veteran's 
peripheral neuropathy to Agent Orange.  In the findings of 
Agent Orange, peripheral neuropathies were nonspecific in 
that they could not be discerned from other potential 
etiologic reasons.  Therefore, given the determination that 
Agent Orange could cause peripheral neuropathy and given the 
fact that the veteran did have peripheral neuropathy with no 
other discernible etiology for a more likely diagnosis, if it 
could be identified that he was definitively exposed to Agent 
Orange, then it was as likely as not that the present 
peripheral neuropathy was due to Agent Orange exposure.  

The veteran contends that service connection is warranted for 
peripheral neuropathy, claimed as due to Agent Orange 
exposure in Vietnam.  The veteran's service personnel 
records, including his DD Form 214, indicate that he served 
on active duty September 1969 to September 1971.  His service 
included duty in the Republic of Vietnam. As a result, the 
veteran in this case, is presumed to have been exposed to 
Agent Orange, based solely on his requisite military service 
as evidenced by his DD 214, for purposes establishing service 
connection.

Pertinent medical evidence in the record indicates that the 
veteran in this case has in fact, been diagnosed with post-
service peripheral neuropathy.  However, based on the 
evidentiary record, the veteran's peripheral neuropathy has 
not been shown to be acute or subacute.  The record is void 
of any evidence indicating the veteran experienced any 
manifestations of peripheral neuropathy related to Agent 
Orange exposure in service, or even shortly following his 
discharge from service.  Rather, based on the record, the 
first diagnosis of the veteran's peripheral neuropathy was in 
1997, wherein he sought treatment for numbness of the upper 
extremities and right leg pain.  A July 1997 EMG/NCS study 
confirmed the veteran had peripheral neuropathy.

Based on the cumulative medical findings, which indicate that 
the veteran does not have a condition that is specifically 
enumerated under 38 C.F.R. § 3.309(e), the statutory 
presumption that the veteran's peripheral neuropathy was 
incurred in service is not for application in this case.

Notwithstanding the fact that the veteran does not meet the 
above requirements, which would entitle him to presumptive 
service connection, he is not entirely precluded from 
establishing service connection for his peripheral neuropathy 
by way of proof of actual direct causation.  See Combee v. 
Brown , 34 F.3d at 1042 (Proof of direct service connection 
thus entails proof that exposure during service caused the 
malady that appears many years later).  In this regard, the 
Board observes that while the evidence of record supports a 
finding that the veteran suffers from peripheral neuropathy, 
the evidence is in equipoise as to the direct cause of the 
condition.

As noted at the onset, the veteran contends that his 
condition manifested as the result of exposure to Agent 
Orange during his period of active military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (While 
the veteran is competent to describe the symptoms and events 
he experienced during service, he is not competent to proffer 
a medical diagnosis or a medical opinion regarding etiology).  
In accordance with the newly enacted paragraph (f) of 38 
U.S.C. § 1116, the veteran is presumed to have been exposed 
to Agent Orange due to his service in the Republic of 
Vietnam.  

Despite this presumption, the evidentiary record discloses 
that several examining physicians remained, after extensive 
medical evaluation of the veteran, uncertain as to whether a 
causal relationship existed between the veteran's exposure to 
Agent Orange in service and the diagnosed peripheral 
neuropathy and did not definitively answer the question 
regarding the relationship of his present condition to prior 
toxic exposure.  Notably, the VA physician in 1999, concluded 
that given the fact that approximately 50 percent of 
peripheral neuropathies were idiopathic - the veteran's 
neuropathy had to be considered not related to his Agent 
Orange exposure.  However this opinion did not refer to the 
information relied upon in forming the opinion and no 
clinical foundation for the opinion was given.

In January 2000, the veteran was referred to VA examination 
for the specific purpose of obtaining a second opinion as to 
whether or not his disability could be related to toxic 
exposure.  In rendering his opinion, the physician took into 
consideration the veteran's previous medical history, the 
extensive medical evaluations, and the veteran's history of 
Agent Orange exposure during his Vietnam service.  The 
examiner concluded that the veteran's condition was as likely 
as not related to Agent Orange exposure. 

Given the veteran's presumed exposure to Agent Orange in 
service, and the January 2000 opinion, the evidentiary record 
is in equipoise regarding an existing relationship between 
the veteran's current peripheral neuropathy and exposure to 
Agent Orange in service.  Thus, the Board determines that 38 
C.F.R. § 3.102 is for application in this instant case.  
Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
veteran.  A reasonable doubt is one, which exists because of 
an approximate balance of positive and negative evidence, 
which does not satisfactorily prove or disprove the claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, in resolving all reasonable doubt in favor of the 
veteran, the Board determines that the veteran's current 
peripheral neuropathy, was caused as the result of his 
exposure to Agent Orange in service.  Accordingly, 
entitlement to service connection for peripheral neuropathy 
is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
with circulatory problems is granted.


____________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


